Citation Nr: 1536810	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include a personality disorder.  

2.  Entitlement to an increased rating for service-connected residuals, low back injury, currently evaluated as 10 percent disabling prior to June 9 2008, and after August 31, 2008, to include the issue of entitlement to an extension of temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 (2015) beyond August 31, 2008.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy, right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy, left lower extremity.



REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1986. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2009 , the RO denied service connection for a personality disorder, and granted a temporary total disability rating due to treatment for a service-connected back disability (residuals, low back injury), from June 9, 2008 to August 31, 2008.  

In November 2014, the RO granted service connection for radiculopathy of the bilateral lower extremities, with each extremity assigned a separate 10 percent evaluation.  

In July 2015, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for service-connected residuals, low back injury, currently evaluated as 10 percent disabling prior to June 9 2008, and after August 31, 2008, to include the issue of entitlement to an extension of temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 (2015) beyond August 31, 2008, and entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy, right lower extremity, and radiculopathy, left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2003, the RO denied a claim for service connection for a personality disorder.
 
2.  The evidence received since the RO's April 2003 decision, which denied a claim for service connection for a personality disorder, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include a personality disorder.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's April 2003 decision which denied a claim for service connection for a personality disorder; the claim for service connection for a psychiatric disorder, to include a personality disorder, is not reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Claim

The Veteran asserts that new and material evidence has been presented to reopen the claim for a psychiatric disorder, to include a personality disorder.  During his hearing, held in July 2015, it was essentially argued that the Veteran's inservice psychiatric symptoms were manifestations of what was determined to be a disabling psychiatric condition by the Social Security Administration (SSA) in 1986, and what was eventually diagnosed as a psychosis by the SSA, i.e., a delusional disorder, in 2003.  

The Board initially notes that although some medical evidence has been added to the claims file since the March 2012 statement of the case, which has not been reviewed by the agency of original jurisdiction (RO) and which is not accompanied by a waiver of RO review, this evidence either merely shows ongoing treatment for psychiatric symptoms and is therefore cumulative of other evidence in the record, or shows treatment for physical disorders that are not relevant to the issue on appeal.  Therefore, additional development (a remand to the RO) is not warranted.  See 38 C.F.R. § 20.1304 (2015).

In December 1986, the RO denied a claim for service connection for a personality disorder.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In early 2003, the appellant applied to reopen the claim.  In April 2003, the RO denied the claim on the merits.  That same month, a timely notice of disagreement was received, and in February 2005, the Veteran was issued a statement of the case.  However, a timely appeal was not received, and the RO's decision became final.  Id.

In May 2008, the Veteran filed to reopen the claim.  In January 2009, the RO denied the claim.  The Veteran has appealed.  

The RO's January 2009 decision includes some conflicting language as to whether or not the claim was reopened, and/or denied on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Psychosis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).   See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, the result of, or which has been aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder.  The Board had framed the issue as "a psychiatric disorder, to include a personality disorder," to address all possible theories of causation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

While SSA decisions are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

At the time of the RO's April 2003 decision the evidence included the Veteran's service treatment records.  A January 1986 "report of mental status evaluation," completed by a clinical psychologist, noted that the Veteran had normal behavior, was fully alert, fully oriented, had flat affect, was confused, and that he had paranoid ideation.  The report noted that he had been evaluated in February 1984, and that the results of that evaluation indicated character traits consistent with a personality disorder.  He had been offered therapeutic assistance  with his interpersonal difficulties, but the characterological issues persisted.  A current evaluation resulted in the conclusion that his character traits were characteristic of his current and long-term functioning, and did not seem capable of therapeutic modification.  

It was further noted that the Veteran tended to convert psychological stress into physical and somatic symptoms.  

The impression was mixed personality disorder with paranoid, schizoid, and hypochondriacal features.  An April 1986 report, from the Department of the Army to the Veteran's senator, noted that the Veteran had been followed at a community health clinic for two years, and that he had been observed to be extremely paranoid, labile, and potentially dangerous, with schizoid personality characteristics.  He had not been responsive after seven outpatient psychotherapy sessions, and had missed two other sessions, and his case had been closed in December 1984.  A January 1986 psychiatric evaluation resulted in the examiner concluding that the personality traits exhibited were the same as noted at the time of his original consultation.  

In February 1986, the Veteran was recommended for discharge under the provisions of Army Regulation 635-200 (separation for the convenience of the Government), and he was discharged the following month.  

A July 1984 examination report, and the Veteran's separation examination report, dated in January 1986, showed that his psychiatric condition was clinically evaluated as normal.  

The Veteran's discharge (DD Form 214) indicated that he was discharged due to a personality disorder.

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1986 and 2003, to include records from the Social Security Administration (SSA).  

This evidence showed that in March 1988, the SSA determined that the Veteran had been disabled as of March 1986.  The SSA's associated medical evidence included a September 1986 psychological report which showed that the Veteran had been afforded a number of psychological tests.  The report contained Axis I diagnosis of borderline intellectual range functioning resulting from psychological deficiencies, and an Axis II diagnosis of mixed personality disorder, marked by paranoid schizoid and hypochondriacal features, by history.  The SSA apparently issued several subsequent decisions in which it determined that the Veteran's disability was ongoing.  These decisions were supported by evidence that included a "psychiatric review technique" (SSA-2506-BK), dated in May 1988, which noted that the Veteran currently had a personality disorder.  His inservice history was noted to include a personality disorder, and the report states that, "He was recently seen for a psychiatric evaluation on April 13, 1988 and diagnosed as having a schizotypal personality versus paranoid schizophrenia."  The report stated, "There appears to have been significant deterioration in his functioning since the 1986 evaluation."  

Psychological evaluations, dated in 1990, 1996, and 1999, showed that he was afforded Axis I diagnoses of prolonged agitated depression secondary to pain condition and life circumstances, posttraumatic stress symptoms secondary to flood and loss of home, chronic pain syndrome, back type, and "delusional disorder, persecution type," and Axis II diagnoses of personality disorder, schizoid and paranoid, and a learning disability, reading and spelling type.

At the time of the RO's April 2003 decision, the Veteran was shown to have been diagnosed with a personality disorder during service.  Post-service medical evidence included an April 1988 report which stated that his condition had significantly deteriorated since 1986.  As of April 1988 he was first diagnosed as having a "schizotypal personality versus paranoid schizophrenia."  

Although service connection was in effect for a back disability, and there were reports listing pain/a pain syndrome as related to his back as an Axis I diagnosis, there was no competent opinion to show that an acquired psychiatric disorder, see 38 C.F.R. § 4.130, had been caused or aggravated by service or by a service-connected disability.  

The most recent and final denial of this claim was in April 2003.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's April 2003 rating decision consists of medical reports dated between 1999 and 2014.  A VA mental disorders examination report, dated in September 2004, contains an Axis II diagnosis of mixed personality disorder; there was no Axis I diagnosis.  The examiner concluded that the Veteran's service treatment records did not contain any evidence of psychiatric treatment for, or a diagnosis of, anything other than a personality disorder.  The examiner further stated that the Veteran's SSA records had been reviewed, and that there was no evidence of an acquired psychiatric disorder.  The examiner concluded that the Veteran's personality disorder was not caused by or a result of his service.  

VA progress notes contain problem lists noting anxiety state NOS (not otherwise specified), and schizotypal personality.  

This evidence, which was not of record at the time of the RO's April 2003 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material:  At the time of the RO's April 2003 decision, the Veteran was shown to have been afforded a number of Axis I and Axis II diagnoses, however, there was no competent evidence to show that an acquired psychiatric disorder was related to the Veteran's service, or to a service-connected disability.  The submitted evidence does not remedy this defect, as it does not include any competent evidence to show that the Veteran has an acquired psychiatric disorder that was caused or aggravated by his service, or a service-connected disability.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  

Although continued psychiatric treatment is shown, records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

Simply stated, continued treatment for a problem that was clearly indicated prior to the rating action, even if this condition has become worse, is not a basis to reopen this claim.  The Veteran clearly still has the problem cited in the prior rating action, but nothing indicates that this problem is related or was aggravated by service.  The evidence is not material to this key issue, even under the low standard of Shade. 

It is also important for the Veteran to understand that even if the Board did reopen the claim, the case would still be denied.  Simply stated, the most recent examination by VA only provides more evidence against this claim. 

To the extent that the Veteran is shown to have a personality disorder, a personality disorder is a non-compensable condition within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9; Winn; Beno.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2008, of the criteria for reopening a claim, for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has not been afforded an examination and an opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

In July 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2015 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology and severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include a personality disorder; the claim is not reopened.


REMAND

With regard to the claim for an increased rating for service-connected residuals, low back injury, currently evaluated as 10 percent disabling prior to June 9 2008, and after August 31, 2008, to include the issue of entitlement to an extension of temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 (2015) beyond August 31, 2008, it does not appear that the Veteran's back has been examined since his surgery in June 2008, over seven years ago, or since he filed his claim.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, this surgery may be an indication that his disability has worsened.  Accordingly, on remand, the Veteran should be scheduled for an examination of his back.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  

With regard to the claims for initial evaluations in excess of 10 percent for service-connected radiculopathy, right lower extremity, and  left lower extremity, in November 2014, the RO granted service connection for radiculopathy of the bilateral lower extremities, with each extremity assigned a separate 10 percent evaluation.  That same month, a timely notice of disagreement (NOD) was received as to the issues of entitlement to initial evaluations in excess of 10 percent for service-connected radiculopathy of the right, and left, lower extremity. 

A statement of the case has not yet been issued as to these issues.  Because a timely NOD was filed to the November 2014 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case with respect to the issues of entitlement to initial evaluations in excess of 10 percent for service-connected radiculopathy, right lower extremity, and left lower extremity.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 
 



2.  Schedule the Veteran for an examination to ascertain the current severity of his service-connected residuals, low back injury.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed. 

All clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  

All limitation of function must be identified.  Indications of exaggeration (if any) should be noted for the record. 
 
 3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


